PER CURIAM.
In these consolidated appeals, Arthur O. Armstrong appeals district court orders denying his motions for leave to file complaints. We have reviewed the records and find no error. Accordingly, in No. 01-1299, we deny Armstrong’s motion for leave to proceed on appeal in forma pauperis and dismiss the appeal as frivolous. In No. 01-1300, we affirm the district court order on the reasoning of the district court. See Armstrong v. Osteen, No. MISC-01-17-1 (M.D.N.C. filed Jan. 25, 2001; entered Jan. 26, 2001). We deny Armstrong’s motions for summary judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.